   Case 1:19-mc-51825-TLL ECF No. 2 filed 12/17/19      PageID.14      Page 1 of 1




                  IN THE UNITED STATES DISTRJCT COURT
                 FOR THE EASTERN DISTRJCT OF MICHIGAN

 USER ACCOUNT
                                                              1:19-mc-51825
 ATKINSONBRJTT@HOTMAIL.COM
                                                             Judge: Ludington, Thomas L.
 ACCOUNT MAINTAINED BY                                       Filed: 12-17-2019
 MICROSOFT, INC

                               MOTION TO SEAL


        The United States of America by Matthew Schneider, United States Attorney

for the Eastern District of Michigan, and Janet L. Parker, Assistant United States

Attorney, moves this court to seal the Search Warrant, Search Warrant Application

and this Motion to Seal in the above entitled case to allow the investigation to

continue; and that such sealing remain in force and operation until further order of

this court.

                                             Respectfully submitted,

                                            Matthew Schneider
                                            United States Attorney

Dated: December 17, 2019                    s/J anet L. Parker
                                            Assistant United States Attorney
IT rs   so ORDERED.

Dated: -December 17, 2019
         ----------
                                            PATRJCIA T. MORRJS
                                            United States Magistrate Judge
